In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00320-CV

RAY FISCHER AND CORPORATE TAX               §   On Appeal from the 48th District Court
MANAGEMENT, INC. N/K/A RY
FISCHER & ASSOCIATES, INC.,                 §   of Tarrant County (048-284212-16)
Appellants

V.                                          §   October 7, 2021

MARK BOOZER, JERROD RAYMOND,                §   Memorandum Opinion by Justice Womack
AND CTMI, LLC, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s final judgment. It is ordered that the trial court’s final

judgment is reversed and we render the following:

      1.     Appellant Ray Fischer shall recover from Appellees $990,175.66.

      2.     Appellants shall recover from Appellees $450,000 for Appellants’

reasonable and necessary attorney’s fees for work done at the trial court level.

      3.     Appellants shall recover from Appellees $60,000 for Appellants’

reasonable and necessary attorney’s fees for work done at the Court of Appeals level.
       4.     If Appellants prevail in an appeal of this court’s judgment to the Texas

Supreme Court, they shall additionally recover from Appellees $10,000 for Appellants’

reasonable and necessary attorney’s fees if a petition for review is filed, and in the

event the petition for review is granted by the Texas Supreme Court and Appellants

ultimately prevail, Appellants shall recover from Appellees an additional $30,000 for

Appellants’ reasonable and necessary attorney’s fees.

       It is further ordered that Appellees shall bear the costs of this appeal, for which

let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dana Womack
                                          Justice Dana Womack